Citation Nr: 0808451	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-25 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, diagnosed as coronary artery disease, claimed as 
secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from April 1957 to March 1961 
and from January 1962 to October 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  A cardiovascular disorder condition was not shown in 
service or diagnosed until 1997.  

2.  A cardiovascular disorder is unrelated to active duty 
service or a service-connected disability.  


CONCLUSION OF LAW

A cardiovascular disorder, diagnosed as coronary artery 
disease, claimed as secondary to diabetes mellitus, type II, 
was not incurred in or aggravated by active service, may not 
be presumed to have been so incurred or aggravated, nor is it 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116(a), 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.03, 3.307, 3.309, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

It is also noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).
In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The first question for consideration when evaluating a 
service connection claim is whether competent evidence 
demonstrates a current disability.  The Board notes that the 
veteran has a current diagnosis of coronary artery disease 
with mild episodes of angina.  

Specifically, a VA examiner in July 2004 rendered such 
diagnosis and stated that in 1997 the veteran had a balloon 
angioplasty procedure due to coronary artery disease with 
severe chest pain indicating possible myocardial infraction.  
Consistent with those findings, the Board notes at in March 
1997, he filed a claim for heart problems.  

Additionally, his private physician rendered an assessment of 
coronary artery disease in 1998.  Therefore, the evidence of 
record reflects a current diagnosis of coronary artery 
disease, which manifested itself as early as 1997.  

Regarding the second element of a service connection claim, 
that of in-service incurrence, the veteran's service medical 
records do not indicate that he was diagnosed or treated for 
a heart condition, including coronary artery disease.  His 
separation examination dated September 1968 indicates that he 
had a normal heart and vascular system.  

In addition, X-rays of the chest taken in-service in April 
1962 and March 1963 reflect normal findings.  Furthermore, he 
denied having any pain or pressure in his chest or palpating 
or pounding heart in his reports of medical history dated 
March 1957, January 1961, October 1961, December 1963, and 
February 1968.   

Significantly, the veteran does not assert that he developed 
a heart condition during service.  Furthermore, a review of 
post-service medical evidence does not demonstrate any 
findings indicative of a heart condition until 1997.  This 
evidence weighs against a finding that a heart condition has 
been present since active duty.  

The Board places greater probative value on the absence of 
complaints or treatment for this disorder in the intervening 
years because this is not a symptom that the veteran is 
competent to report he has experienced.  Moreover, the multi-
year gap between service separation (1968) and evidence of a 
heart condition (29 years) also weighs against the claim on a 
direct basis.  As such, the probative evidence is against the 
claim based on continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claim, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In the present case, however, the veteran has not 
specifically endorsed a continuity of a heart condition, from 
the time of separation from service to the present time.  
Moreover, as previously noted, such continuity of 
symptomatology has not been demonstrated by the post-service 
treatment record and he is not competent to report a 
continuity of heart pathology because that is not a symptom 
that is observable by lay observation.  See 38 C.F.R. 
§ 3.159(a) (2007).  Therefore, the Board finds that the 
veteran is not competent to assess continuity of 
symptomatology.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In the present case, no medical examiner or 
treating physician has established or suggested a direct 
medical nexus between the veteran's diagnosed coronary artery 
disease and active duty.

Rather, the veteran contends that he developed coronary 
artery disease as a result of diabetes mellitus, which was 
initially diagnosed in 2003 and granted service connection in 
2004.  Specifically, in his VA Form 21-526 and his Notice of 
Disagreement (NOD) dated August 2004, he asserted that his 
diabetes mellitus type II contributed to his current coronary 
artery disease.  

However, the competent evidence of record, including private 
treatment records, does not show that his service-connected 
diabetes mellitus caused coronary artery disease.   Of note, 
in July 2004, the veteran underwent VA examinations to 
specifically address that issue.  After a thorough review of 
the claims file, service medical records, and physical 
examination, the examiner opined that it was "most unlikely 
that the cardiovascular disease of atherosclerosis and 
coronary artery disease was related to" his service-
connected diabetes mellitus.  

Further, the examiner based his conclusion, in part, because 
the diabetes did not appear or become manifest until six 
years after the veteran's heart attack in 1997, making it 
unlikely that the diabetes was related or was a cause of the 
atherosclerosis and coronary artery disease.  At the time the 
examiner rendered his opinion he had the claims file for 
review, specifically discussed the findings in the claims 
file, obtained a reported history from the veteran, and 
conducted a complete examination.  

In addition, the examiner's findings were consistent with a 
previous VA examiner opinion dated in May 2004 that also 
found it unlikely that the veteran's coronary artery disease 
was related to diabetes mellitus.  Furthermore, there are no 
other findings in the record contradicting that opinion.     

The veteran himself believes that his coronary artery disease 
is proximately due to or the result of his service-connected 
diabetes mellitus.  However, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Next, the Board has considered whether presumptive service 
connection is warranted under 38 C.F.R. § 3.309(a).  To be 
entitled to the presumption, such disease must become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of a heart condition within the 
applicable time period, the criteria for presumptive service 
connection have not been satisfied.  

In sum, the evidence of record fails to establish that the 
veteran's currently-diagnosed coronary artery disease was 
incurred in service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim / these claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability / disabilities on appeal.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim / claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained service 
medical and personnel records and VA outpatient treatment 
records.  Further, he submitted private treatment records and 
statements in support of his claim.  In addition, he was 
afforded VA medical examinations in July 2004.    

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a cardiovascular disorder, diagnosed 
as coronary artery disease, claimed as secondary to diabetes 
mellitus, type II, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


